DETAILED ACTION
	This is the initial Office action for application 17/841,855 filed June 16, 2022, which is a continuation of application 17/304,256 filed June 17, 2021, which claims domestic benefit from 63/118,070 filed November 25, 2020. Claims 1 and 10 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the sternal pad" in line 7.  There is insufficient antecedent basis for this limitation in the claim. A sternal pad is not previously recited so it is unclear what this recitation is trying to limit. This rejection may be overcome with language such as “the pad”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Heronen et al (US 2019/0070033) in view of Roque et al. (US 10,368,626).

Regarding claim 1, Heronen discloses a brace for supporting a spine of a patient (Figs. 1A & 1B; [Abstract], “A thoracic lumbar sacral orthosis attachment for configuring an orthopedic device as a thoracic lumbar sacral orthosis by connecting the attachment to the orthopedic device”), the brace comprising: an anterior panel (Fig. 4A; an anterior panel 108); a sternal pad having an adjustment post with adjustment apertures ([0045], “an anterior thoracic extension (ATE) 110 secured to the anterior panel 108, a support bar 112 extending from the ATE, at least one pectoral pad 114”; [0018], “FIG. 3D is a schematic view of an ATE adapted to be adjustable in height by means of an adjustment portion”); and an adjustable mount integrated with the anterior panel for adjustably mounting the sternal pad onto the anterior panel ([0018], “FIG. 3D is a schematic view of an ATE adapted to be adjustable in height by means of an adjustment portion”).
Heronen does not disclose the adjustable mount including wedged levers operatively associated with a retaining arm having pins and located within a channel configured to receive the adjustment post of the sternal pad and the adjustment apertures.
However, Roque discloses the adjustable mount including wedged levers (Roque: Fig. 10; a substantially rigid body portion 40) operatively associated with a retaining arm having pins (Roque: Fig. 7; the spine portion 14; a plurality of vertically-aligned male portions 28) and located within a channel configured to receive the adjustment post of the sternal pad and the adjustment apertures (Roque: Fig. 7; the cradle portion 16).
It would have been obvious to an artisan of ordinary skill before the effective filing date to include wedged levers, a retaining arm having pins, and a channel for receiving the post of a sternal pad on the brace of Heronen as taught by Roque.  A skilled artisan would have been motivated to do so because Roque teaches levers, a retaining arm having pins, and a channel for receiving the post of a sternal pad are advantageous to bear the weight of a sternal pad while preventing the movement of the pad so that the pad provides the most benefit to the wearer. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to device intended to bear weight for support of the back and spine.

Regarding claim 10, Heronen discloses a brace, comprising: a brace panel (Figs. 1A, 1B, and 4A; an anterior panel 108); a pad having an adjustment post with adjustment apertures ([0045], “an anterior thoracic extension (ATE) 110 secured to the anterior panel 108, a support bar 112 extending from the ATE, at least one pectoral pad 114”; [0018], “FIG. 3D is a schematic view of an ATE adapted to be adjustable in height by means of an adjustment portion”); and an adjustable mount integrated with the brace panel for adjustably mounting the pad onto the brace panel ([0018], “FIG. 3D is a schematic view of an ATE adapted to be adjustable in height by means of an adjustment portion”).
Heronen does not disclose the adjustable mount including wedged levers operatively associated with a retaining arm having pins and located within a channel configured to receive the adjustment post of the sternal pad and the adjustment apertures.
However, Roque discloses the adjustable mount including wedged levers (Roque: Fig. 10; a substantially rigid body portion 40) operatively associated with a retaining arm having pins (Roque: Fig. 7; the spine portion 14; a plurality of vertically-aligned male portions 28) and located within a channel configured to receive the adjustment post of the sternal pad and the adjustment apertures (Roque: Fig. 7; the cradle portion 16).
It would have been obvious to an artisan of ordinary skill before the effective filing date to include wedged levers, a retaining arm having pins, and a channel for receiving the post of a sternal pad on the brace of Heronen as taught by Roque.  A skilled artisan would have been motivated to do so because Roque teaches levers, a retaining arm having pins, and a channel for receiving the post of a sternal pad are advantageous to bear the weight of a sternal pad while preventing the movement of the pad so that the pad provides the most benefit to the wearer. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to device intended to bear weight for support of the back and spine.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 17/304,256. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 4 of the ‘256 patent application anticipate claim 1 and claim 10.

Additionally, Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/899,726. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of the ‘726 patent application anticipate claim 1 and claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached 8:00 AM – 11:00 AM or 1:00 PM – 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Rachael Bredefeld can be reached at (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SETH R. BROWN/Examiner, Art Unit 3786            

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786